FILED: March 4, 2016

                                   UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT

                                 ___________________

                                       No. 14-1945
                                  (1:13-cv-02841-CCB)
                                 ___________________

STEPHEN V. KOLBE; ANDREW C. TURNER; WINK'S SPORTING GOODS,
INCORPORATED; ATLANTIC GUNS, INCORPORATED; ASSOCIATED
GUN CLUBS OF BALTIMORE, INCORPORATED; MARYLAND SHALL
ISSUE, INCORPORATED; MARYLAND STATE RIFLE AND PISTOL
ASSOCIATION, INCORPORATED; NATIONAL SHOOTING SPORTS
FOUNDATION, INCORPORATED; MARYLAND LICENSED FIREARMS
DEALERS ASSOCIATION, INCORPORATED
          Plaintiffs - Appellants

and

SHAWN J. TARDY; MATTHEW GODWIN

               Plaintiffs

v.

LAWRENCE J. HOGAN, Jr., in his official capacity as Governor of the State of
Maryland; BRIAN E. FROSH, in his official capacity as Attorney General of the
State of Maryland; COLONEL WILLIAM M. PALLOZZI, in his official capacity
as Secretary of the Department of State Police and Superintendent of the Maryland
State Police; MARYLAND STATE POLICE

               Defendants - Appellees

------------------------------

STATE OF WEST VIRGINIA: STATE OF ALABAMA; STATE OF ALASKA;
STATE OF ARIZONA; STATE OF FLORIDA; STATE OF IDAHO; STATE OF
KANSAS; STATE OF LOUISIANA; STATE OF MICHIGAN; STATE OF
MISSOURI; STATE OF MONTANA; STATE OF NEBRASKA; STATE OF
NEW MEXICO; STATE OF NORTH DAKOTA; STATE OF OKLAHOMA;
STATE OF SOUTH CAROLINA; STATE OF SOUTH DAKOTA; STATE OF
TEXAS; STATE OF UTAH; STATE OF WYOMING; COMMONWEALTH OF
KENTUCKY; TRADITIONALIST YOUTH NETWORK, LLC; NATIONAL
RIFLE ASSOCIATION OF AMERICA; CRPA FOUNDATION; GUN OWNERS
OF CALIFORNIA; COLORADO STATE SHOOTING ASSOCIATION; IDAHO
STATE RIFLE & PISTOL ASSOCIATION; ILLINOIS STATE RIFLE
ASSOCIATION; KANSAS STATE RIFLE ASSOCIATION; LEAGUE OF
KENTUCKY SPORTSMEN, INC.; NEVADA FIREARMS COALITION;
ASSOCIATION OF NEW JERSEY RIFLE & PISTOL CLUBS; NEW MEXICO
SHOOTING SPORTS ASSOCIATION; NEW YORK RIFLE & PISTOL
ASSOCIATION; TEXAS STATE RIFLE ASSOCIATION; VERMONT
FEDERATION OF SPORTSMAN'S CLUBS; VERMONT RIFLE & PISTOL
ASSOCIATION; GUN OWNERS OF AMERICA, INC.; GUN OWNERS
FOUNDATION; U.S. JUSTICE FOUNDATION; THE LINCOLN INSTITUTE
FOR RESEARCH AND EDUCATION; THE ABRAHAM LINCOLN
FOUNDATION FOR PUBLIC POLICY RESEARCH, INC.; CONSERVATIVE
LEGAL DEFENSE AND EDUCATION FUND; INSTITUTE ON THE
CONSTITUTION; CONGRESS OF RACIAL EQUALITY; NATIONAL
CENTER FOR PUBLIC POLICY RESEARCH; PROJECT 21; PINK PISTOLS;
WOMEN AGAINST GUN CONTROL; THE DISABLED SPORTSMEN OF
NORTH AMERICA; LAW ENFORCEMENT LEGAL DEFENSE FUND; LAW
ENFORCEMENT ACTION NETWORK; LAW ENFORCEMENT ALLIANCE
OF AMERICA; INTERNATIONAL LAW ENFORCEMENT EDUCATORS
AND TRAINERS ASSOCIATION; WESTERN STATES SHERIFFS'
ASSOCIATION

         Amici Supporting Appellant

LAW CENTER TO PREVENT GUN VIOLENCE; MARYLANDERS TO
PREVENT GUN VIOLENCE, INCORPORATED; BRADY CENTER TO
PREVENT GUN VIOLENCE; STATE OF NEW YORK; STATE OF
CALIFORNIA; STATE OF CONNECTICUT; STATE OF HAWAII; STATE OF
ILLINOIS; STATE OF IOWA; STATE OF MASSACHUSETTS; STATE OF
OREGON; DISTRICT OF COLUMBIA

         Amici Supporting Appellee
                                ___________________

                                     ORDER
                                ___________________

        A majority of judges in regular active service and not disqualified having

voted in a requested poll of the court to grant Appellees’ petition for rehearing en

banc,

        IT IS ORDERED that rehearing en banc is granted.

        The parties and amici curiae shall file, within 10 days of the date of this

order, 16 additional paper copies of their briefs and appendices filed under the

original briefing schedule.

        En banc oral argument of this case is scheduled for Wednesday, May 11,

2016, at 9:00 a.m. in Richmond, Virginia.

                                         For the Court

                                         /s/ Patricia S. Connor, Clerk